Citation Nr: 1610883	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for nerve damage with bowel problems (also claimed as colon damage).  

2.  Entitlement to service connection for nerve damage with bowel problems (also claimed as colon damage), to include as secondary to service connected prostate cancer.  

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty service in the Navy from August 1962 to April 1967.  He also had active duty training from June 1979 to September 1979.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   

In an April 2015 Decision Review Officer's decision, the AOJ granted service connection for prostate cancer and assigned a noncompensable rating effective August 5, 2008.  The Veteran did not initiate an appeal and as such, the decision  represents a full grant of the benefits sought on appeal for service connection for prostate cancer, and such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  In the same decision, service connection was granted and a 20 percent rating was established for diabetes mellitus, type II.  The Veteran submitted a timely notice of disagreement with the assigned rating.  

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A hearing transcript of the proceeding has been associated with the claims file.  

As a final preliminary matter, a review of the documents reveals that since an April 2015 supplemental statement of the case (SSOC) addressing the issue of whether new and material evidence had been received to reopen a service connection claim for nerve damage with bowel problems was issued, additional private treatment records dated through December 2015 have been associated with the claims file.  While the Veteran has not expressly waived agency of original jurisdiction (AOJ) consideration of such records, the decision to reopen the Veteran's claim for service connection for nerve damage with bowel problems is favorable.  As such, the Board finds that there is no prejudice to him in the Board considering such records for the limited purpose of reopening such claim.   Moreover, as the Veteran's reopened claim for service connection for nerve damage with bowel problems is being remanded, the AOJ will have an opportunity to review all the newly associated documents.   

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a final October 2007 rating decision, service connection for nerve damage with bowel problems was denied.  

2.  Evidence associated with the record since the final October 2007 denial is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for nerve damage with bowel problems (also claimed as colon damage).  


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service connection for nerve damage with bowel problems is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [2015].   
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for nerve damage with bowel problems.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for nerve damage with bowel problems is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the October 2007 rating decision, the RO considered the Veteran's service treatment records, DD Form 214, and post-service private treatment records and service connection for nerve damage with bowel problems was denied.  In that decision, the RO found that the Veteran's service treatment records were silent for treatment of nerve damage with bowel problems.  The RO further noted that the earliest evidence relevant to nerve damage with bowel problems was in July 1975, when the Veteran was treated for gastrointestinal bleeding in an emergency care and that the Veteran was not seen until 2000, when the Veteran was assessed with antibiotic associated colitis.  The RO ultimately concluded that, while there was no evidence of relationship between the Veteran's diagnosis relevant to nerve damage with bowel problems and his military service. Therefore, service connection was denied as nerve damage with bowel problems was neither occurred in nor was caused by service.    

In October 2007, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claims for entitlement to service connection for nerve damage with bowel problems was received until August 2011, when VA received his application to reopen such claim.  Therefore, the October 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for nerve damage with bowel problems was received prior to the expiration of the appeal period stemming from the October 2007 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In the present case, evidence added to the record since the October 2007 rating decision includes private treatment records through December 2015, a February 2015 Disability Benefits Questionnaire (DBQ), a December 2015 hearing transcript, and lay statements from the Veteran.  

In this regard, in an August 2011 statement, the Veteran claimed that his damage to the colon, since then adjudicated by the RO as nerve damage with bowel problems, was a result of prostate cancer treatment.  The Board notes that in an April 2015 Decision Review Officer (DRO) decision, the RO has granted service connection for prostate cancer, with an evaluation of noncompensable rating, as of August 5, 2008.  An April 2011 private treatment record from Dr. G.O.S. noted an impression of rectal hemorrhage and radiation colitis and that bleeding was from radiation from prostate cancer treatment.  An August 2011 private treatment record from Dr. G.M. assessed that the Veteran suffered from gastroenteritis/colitis and proctitis due to radiation.   In a December 2015 private treatment record, the private physician noted that the Veteran's radiation proctitis was assessed as "worse" and that such was "due to radiation damage to nerve endings effecting sensation and ani muscle nerve endings and to control anal sphincter."  The December 2015 private physician noted additional diagnoses, to include full incontinence of feces, incomplete defecation, fecal urgency, rectal bleeding, colitis, and gastroenteritis due to radiation.  
In light of medical evidence indicating diagnoses relevant to the Veteran's nerve damage with bowel problems and that such diagnoses are possibly due to radiation treatment from the Veteran's service-connected prostate cancer, the Board finds that the evidence received since the October 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for nerve damage with bowel problems was previously denied, in part, as the record failed to show a relationship between his claimed bowel disability and his service.  Since the October 2007 rating decision, the Veteran was granted service connection for prostate cancer.  In August 2011, VA received the Veteran's statement in which the Veteran claimed that his nerve damage with bowel problems was a result of his cancer treatment.  Subsequently, VA received private treatment records dated through December 2015, which noted diagnoses pertinent to the Veteran's claimed bowel disability and indicated that such diagnoses were related to radiation treatment for the Veteran's prostate cancer.  See December 2015 private treatment record; August 2011 private treatment record.  

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received, and, accordingly, the claim of entitlement to service connection for nerve damage with bowel problems is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for nerve damage with bowel problems is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he suffers from nerve damage with bowel problems (also claimed as colon damage) as a result of his service.  Alternatively, the Veteran claims that his bowel disability is due to his service-connected prostate cancer.  Specifically, the Veteran argues that his nerve damage with bowel problems is a result of cancer treatment.  See August 2011 statement.  As previously discussed, the Veteran is currently service-connected to prostate cancer.  

The Veteran was last afforded a DBQ examination in February 2015.  The February 2015 DBQ examiner noted diagnoses of internal or external hemorrhoids, anal/perianal fistula, and fistulotomy for blind anal fistula.  The DBQ examiner then opined that the Veteran was "evaluated for radiation proctitis and this condition was not found" and that "therefore rendering an opinion regarding radiation proctitis and its association to prostate cancer does not apply here."  As rationale, the examiner cited "operative report of fistulotomy dated 2/17/11."   Since the February 2015 DBQ examination, VA received the December 2015 private treatment record, indicating that the Veteran's radiation proctitis was "worse."  

The Board finds that clarification is required regarding the diagnosis of a current disability.  While the February 2015 DBQ examiner noted that rectal prostitis was not found, the December 2015 private treatment record indicated otherwise.  At the same time, the December 2015 private physician noted additional diagnoses relevant to the claimed bowel disability, to include full incontinence of feces, incomplete defecation, rectal bleeding, colitis, and gastroenteritis due to radiation.   As such, a remand for an addendum opinion is necessary to consider this significant evidence and to opine as to whether there had ever been a diagnosis at any time shortly prior to, or at the time of filing the August 2011 claim, or during the pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet.App. 289, 294 (2013).  

Furthermore, while the November 2011 VA examiner found that the Veteran's nerve damage with bowel problems was not a result of his service-connected prostate cancer, he did not address whether the nerve damage with bowel problems was aggravated by the Veteran's service-connected prostate cancer.  Additionally, while the February 2015 DBQ examiner did not provide an opinion as to whether the nerve damage with bowel problems was related to the Veteran's active military service on a direct basis.  As such, further medical findings in this regard are warranted.  

Additionally, the Board notes that the Veteran's service treatment record is not associated with the claims file.  In this regard, while the October 2007 rating decision reflected that the Veteran's service medical records were considered, it appears that in May 2007, the AOJ received a response from the Personnel Information Exchange System (PIES) that the Veteran's service treatment records were not on file.  In August 2009, the AOJ made a formal finding on the unavailability of complete original service treatment records for the period of August 1962 to April 1967 and June 1979 to September 1979.  To date, the record is not associated with the claims file.  Given the need to remand for an addendum opinion, clarification should be sought as to the discrepancy between the cited service treatment records in the October 2007 rating decision and the unavailability of such records in the claims file.  

Relevant to the diabetes mellitus, type II claim, in September 2015, the Veteran submitted a notice of disagreement as to the increased rating claim for diabetes mellitus, type II.  To date, the RO has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this matter.  

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his nerve damage with bowel problems.  Thereafter, all identified records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.   Furnish to the Veteran an SOC with respect to the matter of entitlement to an increased rating for diabetes mellitus, type II, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected--for this claim, within 60 days of the issuance of the SOC.

2.  Clarify as to the noted discrepancy between the cited service treatment records in the October 2007 rating decision and the August 2009 formal finding of unavailability of the complete service treatment records.   Then, all reasonable attempts should be made to obtain such records.   The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his nerve damage with bowel problems.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding records, arrange for the February 2015 DBQ examiner to provide an addendum opinion.  If the examiner who drafted the February 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  Any additional VA in-person examination is left to the discretion of the VA examiner.

The examiner should identify all current diagnoses pertinent to the claimed nerve damage with bowel problems (also claimed as damage to the colon), present currently or present at any time pertinent to the August 2011 claim. 

In addressing the above, the examiner should consider the diagnoses noted in the December 2015 private treatment record, to include radiation proctitis, full incontinence of feces, rectal bleeding, colitis, and gastroenteritis due to radiation.      

For each diagnosis,

(A) The examiner should opine as to whether it is at least as likely as not that such disorder is related to the Veteran's military service.  

(B) The examiner should opine as to whether it is at least as likely as not that such disorder is caused or aggravated by the Veteran's service-connected prostate cancer.  The examiner should also consider any allegations of continuity of symptomatology.  

The rationale for all opinions offered should be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


(Continued on next page)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


